PER CURIAM.
Scott Wedington appeals the district court’s order dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Wedington v. U.S. District Court, No. CA-03-2431-8-DKC (D.Md. Aug. 29, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED